DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 7 (Figs. 22-28) in the reply filed on March 9, 2021 is acknowledged.
Claims 8-13 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.
Claims 1-4, 6, 7, 14-18, 21, 24, and 25 are presented for examination below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “wherein the reinforcement device/built-in counter is plate-shaped as a whole,” as recited in claims 15-18, 21, and 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that while reinforcement device 4/built-in counter 4 is illustrated in the drawings, it does not have a plate-like shape. Note that a plate is most commonly defined as “a smooth flat thin piece of material” (see definition 1a of “plate” via Merriam-Webster) or “a shallow, usually circular vessel from which food is eaten or served” (see definition 3b of “plate” via Merriam-Webster). Meanwhile, the reinforcement device is illustrated as having an extremely curved, non-flat, non-shallow, non-circular shape (see Figs. 22-28). 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Shoe with Reinforcement Device for Reinforcing an Upper.”
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: “a rear first portion placed between the sole and a top line of the upper in a rear end portion of the upper” should read “a rear first portion placed between the sole and a top line of the upper in the rear end portion of the upper,” to maintain consistent antecedent basis.
tend portion” should read “a rear tucked end portion.”`
Claim 14 is objected to because of the following informalities: “an inner skin placed on a side that comes into contact with a foot” should read “an inner skin placed on a side configured to come into contact with a foot,” to enhance clarity and obviate potential rejections under 35 USC 101.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 14-18, 21, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “wherein: the upper includes a lateral side boundary portion between the upper and the sole on a lateral side of the upper, a medial side boundary portion between the upper and the sole on a medial side of the upper, and a rear boundary portion between the upper and the sole in a rear end portion of the upper.” The limitation is indefinite, as it is unclear how the lateral side boundary portion, the medial side boundary portion, and the rear boundary portion can each be part of the upper, and yet also be located between the upper and the sole. For purposes of examination, the Examiner will interpret the lateral side boundary 
Claims 1 and 7 also recite the limitation “the medial side boundary portion and the lateral side boundary portion are continuous with each other with the rear boundary portion therebetween.” The limitation is indefinite, as it is unclear which boundary portions are actually continuous with one another. For purposes of examination, the Examiner will interpret the limitation as follows: “the medial side boundary portion, the rear boundary portion, and the lateral side boundary portion are continuous with each other, and the rear boundary portion extends between the medial side boundary portion and the lateral side boundary portion.”
Claim 1 further recites the limitation “a medial second portion being continuous with the rear second portion and extending toward an anterior direction from the rear second portion along the medial side boundary portion on the medial side of the upper so that the medial side boundary portion is less flexurally deformable than the lateral side boundary portion.” The limitation is indefinite, as it is unclear whether the material of the upper is actually stiffer along the medial side boundary portion, or if the increased stiffness is solely due to the presence of the reinforcement device along the medial side boundary portion. For purposes of examination, the Examiner will interpret the medial side boundary portion as being stiffer solely due to the presence of the reinforcement device along the medial side boundary portion.
Claims 3 and 14 recite the limitation “wherein the reinforcement device includes a heel counter made of a thermoplastic resin.” The limitation is indefinite, as it is unclear if the reinforcement device is synonymous with the heel counter, or if the heel counter is a separate structure. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the reinforcement device is a heel counter made of a thermoplastic resin.”
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “plate” in claims 15-18 and 21 appears to be used by the claims to mean a U-shaped, three-dimensional material, while the accepted meaning is ““a smooth flat thin piece of material” (see definition 1a of “plate” via Merriam-Webster) or “a shallow, usually circular vessel from which food is eaten or served” (see definition 3b of “plate” via Merriam-Webster).” The term is indefinite because the specification does not clearly redefine the term.
Similarly, claim 25 recites the limitation “wherein the reinforcement device is plate-shaped as a whole.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “plate” in claim 25 appears to be used by the claim to mean a U-shaped, three-dimensional material, while the accepted meaning is “a smooth flat thin piece of material” (see definition 1a of “plate” via Merriam-Webster) or “a shallow, usually circular vessel from which food is eaten or served” (see definition 3b of “plate” via Merriam-Webster).” The term is indefinite because the specification does not clearly redefine the term.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 24, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurd (US PG Pub 2011/0113650).
Regarding claim 1, Hurd discloses a shoe (1) comprising:
an upper (2), a reinforcement device (4) reinforcing the upper (see paragraphs 0021 and 0033), and a sole (3) attached to the upper (see Figs. 1-6 and paragraph 0020), wherein:
the upper includes a lateral side boundary portion (lower lateral heel region of upper 2) between the upper and the sole on a lateral side of the upper (see annotated Fig. 2), a medial side boundary portion (lower medial heel region of upper 2) between the upper and the sole on a medial side of the upper (see annotated Fig. 2), and a rear boundary portion (lower rear heel region of upper 2) between the upper and the sole in a rear end portion of the upper (see annotated Fig. 2; note that the lateral side boundary portion, the medial side boundary portion, and the rear boundary portion are being interpreted to be portions of the upper adjacent the sole, see rejection under 35 USC 112 above); the medial side boundary portion and the lateral side 
the reinforcement device comprises:
a rear first portion (see annotated Fig. 1C) placed between the sole and a top line (9) of the upper in a rear end portion of the upper (heel portion of upper, see Figs. 1A-1C); a rear second portion (see annotated Fig. 1C) placed in the rear boundary portion;
a lateral first portion (top portion of lateral counter 15, see annotated Figs. 1C and 2) being continuous with the rear first portion and extending toward the sole on the lateral side of the upper;
a medial first portion (top portion of medial counter 16, see annotated Figs. 1C and 2) being continuous with the rear first portion and extending toward the sole on the medial side of the upper, the medial first portion being less flexurally deformable than the lateral first portion (see paragraph 0048, medial counter 16, which includes the medial first portion, is less flexurally deformable, i.e., stiffer, than lateral counter 15, which includes the lateral first portion); and
a medial second portion (bottom portion of medial counter 16, see annotated Fig. 1C and 2) being continuous with the rear second portion and extending toward an anterior direction from the rear second portion along the medial side boundary portion on the medial side of the upper (see Figs. 1-2) so that the medial side boundary portion is less flexurally deformable than the lateral side boundary portion (due to the increased stiffness of the medial counter 16, see at least paragraph 0048 and rejection under 35 USC 112 above).

    PNG
    media_image1.png
    685
    666
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    729
    571
    media_image2.png
    Greyscale


Regarding claim 3, Hurd further discloses wherein the reinforcement device (4) includes a heel counter made of a thermoplastic resin (see paragraph 0033 and rejection under 35 USC 112 above, note that the heel counter and reinforcement device are being interpreted as the same structure); and the heel counter includes the rear first portion, the rear second portion, the medial 

Regarding claim 4, Hurd further discloses wherein the heel counter (4) further integrally includes the lateral first portion (see paragraph 0033 and Figs. 1-2).

Regarding claim 24, Hurd further discloses wherein a moment of inertia of area of the medial first portion is greater than a moment of inertia of area of the lateral first portion (see paragraph 0048, medial counter 16, which includes the medial first portion, is less flexurally deformable, i.e., stiffer, than lateral counter 15, which includes the lateral first portion; therefore, the medial first portion has a greater moment of inertia, i.e., greater torque needed for a desired angular acceleration about a rotation axis, due to its greater stiffness).

Claim 7, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (herein Norton)(US Patent No. 4,287,675).
Regarding claim 7, Norton discloses a shoe (14) comprising:
an upper (16), a reinforcement device (10) reinforcing the upper (see column 2, line 66 – column 3, line 18), and a sole (18) attached to the upper (see Figs. 1-2 and column 2, lines 11-26), wherein:
the upper includes a lateral side boundary portion (lower lateral heel region of upper 16, see Fig. 1) between the upper and the sole on a lateral side of the upper (lateral side of upper 16 as seen in lateral side view of Fig. 1), a medial side boundary portion (lower medial heel region of upper 16, see Fig. 2) between the upper and the sole on a medial side of the upper (medial side 
the reinforcement device comprises:
a rear first portion (see annotated Figs. 1-3) placed between the sole and a top line of the upper in a rear end portion of the upper;
a rear second portion (see annotated Figs. 1-3) placed in the rear boundary portion;
a lateral first portion (see annotated Fig. 1) being continuous with the rear first portion and extending toward the sole on the lateral side of the upper;
a medial first portion (see annotated Fig. 2) being continuous with the rear first portion and extending toward the sole on the medial side of the upper; and
a medial second portion (see annotated Fig. 2) being continuous with the rear second portion and extending toward an anterior direction from the rear second portion along the medial side boundary portion on the medial side of the upper (see Figs. 1-3);
	wherein:
the lateral first portion extends toward the sole and toward the anterior direction reaching the sole (see at least Fig. 2), the lateral first portion further including a lateral 
the rear second portion extends to the sole (see Figs. 1-3), the rear second portion further including a rear tucked end portion (rear portion of 20) tucked between the sole and the upper (see Figs. 1-3 and column 2, lines 27-43), and
the medial second portion includes a medial tucked end portion (medial portion of 20) that is tucked between the sole and the upper (see Figs. 1-3 and column 2, lines 27-43) and connects together (at least indirectly) the rear second portion and a lower end portion of the medial first portion (portion of the medial first portion adjacent to sole 18, see annotated Fig. 2).


    PNG
    media_image3.png
    526
    564
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    742
    851
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (herein Nishiwaki)(US PG Pub 2011/0185592) in view of Hurd.
Regarding claim 1, Nishiwaki discloses a shoe (see at least Figs. 1-4) comprising:
an upper (1), a reinforcement device (4) reinforcing the upper, and a sole (2, 3) attached to the upper (see Figs. 1-4 and paragraph 0073), wherein:
the upper includes a lateral side boundary portion (lower lateral heel region of upper 1, see Fig. 2) between the upper and the sole on a lateral side (12) of the upper, a medial side boundary portion (lower medial heel region of upper 1, see Fig. 1) between the upper and the sole on a medial side (11) of the upper, and a rear boundary portion (lower rear heel region of upper 1, see Fig. 3) between the upper and the sole in a rear end portion of the upper (see Figs. 1-3; note that the lateral side boundary portion, the medial side boundary portion, 
the reinforcement device comprises:
a rear first portion (see annotated Fig. 3) placed between the sole and a top line of the upper in a rear end portion of the upper;
a rear second portion (see annotated Fig. 3) placed in the rear boundary portion;
a lateral first portion (see annotated Fig. 2) being continuous with the rear first portion and extending toward the sole on the lateral side of the upper;
a medial first portion (see annotated Fig. 1) being continuous with the rear first portion and extending toward the sole on the medial side of the upper; and
a medial second portion (see annotated Fig. 1) being continuous with the rear second portion and extending toward an anterior direction from the rear second portion along the medial side boundary portion on the medial side of the upper so that the medial side boundary portion is less flexurally deformable than the lateral side boundary portion (see Figs. 1-4 and paragraphs 0013, 0019-0021, 0027-0028, and 0034).

    PNG
    media_image5.png
    527
    709
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    509
    718
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    674
    516
    media_image7.png
    Greyscale

Nishiwaki substantially discloses the invention as claimed above, but fails to teach wherein the medial first portion is less flexurally deformable than the lateral first portion.
However, Hurd discloses a shoe (1) comprising: an upper (2), a reinforcement device (4) reinforcing the upper (see paragraphs 0021 and 0033), and a sole (3) attached to the upper (see Figs. 1-6 and paragraph 0020), wherein: the reinforcement device comprises: a rear first portion (see annotated Fig. 1C) placed between the sole and a top line (9) of the upper in a rear end portion of the upper (heel portion of upper, see Figs. 1A-1C); a rear second portion (see annotated Fig. 1C) placed in the rear boundary portion; a lateral first portion (top portion of 
Therefore, based on Hurd’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Nishiwaki’s reinforcement device such that the medial first portion would be less flexurally deformable than the lateral first portion; as doing so would provide additional medial side support to the wearer’s foot, to stabilize the footbed and prevent excessive heel motion during side-to-side foot movements.



Regarding claim 3, the modified shoe of Nishiwaki (i.e., Nishiwaki in view of Hurd) is further disclosed wherein the reinforcement device (4) includes a heel counter (see paragraphs 0073 and 0084 of Nishiwaki); and the heel counter includes the rear first portion, the rear second portion, the medial first portion and the medial second portion, which are integrally and seamlessly continuous with each other (see annotated Figs. 1-3 and paragraphs 0015 and 0084 of Nishiwaki).
Nishiwaki further discloses wherein the heel counter is made of a synthetic resin material (see paragraphs 0015 and 0084), but fails to specifically disclose a thermoplastic resin.
However, Hurd further teaches wherein the reinforcement device (4) includes a heel counter made of a thermoplastic resin (see paragraph 0033), so as to allow the heel counter to be easily formed and shaped in a single piece (see paragraph 0033).
Therefore, based on Hurd’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Nishiwaki’s synthetic resin material to be a thermoplastic resin, as doing so would allow the heel counter to be easily formed and shaped in a single piece.



Regarding claim 6, the modified shoe of Nishiwaki (i.e., Nishiwaki in view of Hurd) is further disclosed wherein the heel counter (4 of Nishiwaki) is absent in the lateral side boundary portion of the upper, and an outermost surface of the lateral side boundary portion is an outermost surface of the upper (see annotated Fig. 2 of Nishiwaki).

Claim 7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. (herein Nishiwaki)(US PG Pub 2011/0185592) in view of Adami et al. (herein Adami)(US PG Pub 2014/0202044) and Kittner et al. (herein Kittner)(US PG Pub 2006/0248752).
Regarding claim 7, Nishiwaki discloses a shoe (see at least Figs. 1-4) comprising:
an upper (1), a reinforcement device (4) reinforcing the upper, and a sole (2, 3) attached to the upper (see Figs. 1-4 and paragraph 0073), wherein:
the upper includes a lateral side boundary portion (lower lateral heel region of upper 1, see Fig. 2) between the upper and the sole on a lateral side (12) of the upper, a medial side boundary portion (lower medial heel region of upper 1, see Fig. 1) between the upper and the sole on a medial side (11) of the upper, and a rear boundary portion (lower rear heel region of upper 1, see Fig. 3) between the upper and the sole in a rear end portion of the upper (see annotated Figs. 1-3; note that the lateral side boundary portion, the medial side boundary portion, 
the reinforcement device comprises:
a rear first portion (see annotated Fig. 3) placed between the sole and a top line of the upper in a rear end portion of the upper;
a rear second portion (see annotated Fig. 3) placed in the rear boundary portion;
a lateral first portion (see annotated Fig. 2) being continuous with the rear first portion and extending toward the sole on the lateral side of the upper;
a medial first portion (see annotated Fig. 1) being continuous with the rear first portion and extending toward the sole on the medial side of the upper; and
a medial second portion (see annotated Fig. 1) being continuous with the rear second portion and extending toward an anterior direction from the rear second portion along the medial side boundary portion on the medial side of the upper (see Fig. 1);
	wherein:
the lateral first portion extends toward the sole and toward the anterior direction reaching the sole (see at least Fig. 2), the lateral first portion further including a lateral tucked end (medial 47) portion tucked between the sole and the upper (see Figs. 2, 4A, and 6 and paragraph 0093); and
the medial second portion includes a medial tucked end portion (medial 47) that is tucked between the sole and the upper (see Figs. 1, 4, and 6) and connects together (at 
Nishiwaki appears to depict wherein the rear second portion extends to the sole (see Figs. 1, 2, 5, and 6) but fails to explicitly disclose wherein the rear second portion extends to the sole, the rear second portion further including a rear tucked end portion tucked between the sole and the upper.
However, Adami teaches a shoe (100) having an upper (102) and a reinforcement device (130) reinforcing the upper (see Figs. 1-4 and paragraphs 0024-0028), wherein the reinforcement device includes a tucked in portion (142) including a medial tucked end portion, a lateral tucked end portion, and a rear tucked end portion (see Figs. 4 and 7) so as to provide a base from which the vertically extending portions of the reinforcement device can extend in order to support the sides and rear of the wearer’s heel (see paragraph 0028).
Furthermore, Kittner teaches a shoe (10) having a reinforcement device (20), wherein a rear lower portion of the reinforcement device extends to a sole of the shoe and includes a rear tucked end portion (rear portion of wrap-under portion 53) tucked between the sole and the upper (see Fig. 5 and paragraph 0024), so as to allow the reinforcement device to be securely anchored in place.
Therefore, based on Adami’s and Kittner’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Nishiwaki’s reinforcement device, such that the rear second portion would extend to the sole and include a rear tucked end portion tucked between the sole and the upper; as doing so would allow the reinforcement device to be securely anchored in place and provide a base from which the .

Claim 14, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Norton, as applied to claim 7 above, in view of Adami, further in view of Fallon et al. (herein Fallon)(US PG Pub 2015/0047227).
Regarding claim 14, Norton discloses the limitations of claim 7, as discussed above. Norton further discloses wherein the reinforcement device (10) includes a heel counter including the rear first portion, the rear second portion, the lateral first portion, the medial first portion and the medial second portion, which are integrally and seamlessly continuous with each other (see at least Fig. 3 and column 2, lines 27-65).
Norton further discloses wherein the heel counter is made of a synthetic resin material (see column 2, lines 49-65), but fails to specifically disclose a thermoplastic resin.
However, Adami teaches a shoe (100) having an upper (102) and a reinforcement device (130) reinforcing the upper (see Figs. 1-4 and paragraphs 0024-0028), wherein the reinforcement device may be made of various known materials for making heel counters, such as carbon-fiber composites and thermoplastic resins (see paragraph 0039), so as to provide a desired weight, desired rigidity, desired durability, molding, and/or other manufacturing considerations (see paragraph 0039). It is noted that making the heel counter from a thermoplastic material would allow the heel counter to be easily formed, shaped, and set in a single piece.
Therefore, based on Adami’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Norton’s synthetic resin material to be a thermoplastic resin, as thermoplastic resins are known in the art See MPEP 2144.07.
Norton also fails to further disclose wherein the upper includes an inner skin placed on a side that comes into contact with a foot, and an outer skin on an opposite side; and wherein the heel counter is a built-in counter that is built in between the inner skin and the outer skin.
However, Fallon teaches a footwear upper (105) comprising a plurality of layers including an outer skin (620), an inner skin (630), and an internal heel counter located between the inner skin and the outer skin (see paragraphs 0057, 0061, and 0064), such that the heel counter is a built-in counter that is built in between the inner skin and the outer skin (see paragraph 0064), so as to allow the heel counter to be compression molded between and together with the inner and outer skins to form a laminate that permanently holds its shape (see paragraphs 0057 and 0061). It is noted that compressing molding the layers together would provide increased efficiency of production and would allow the heel counter to be more securely attached to the upper. Additionally, providing the heel counter as a built-in counter would provide a more streamlined appearance.
Therefore, based on Fallon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Norton’s shoe such that the upper would include an inner skin placed on a side that comes into contact with a foot, and an outer skin on an opposite side; and the heel counter would be built-in counter that is built in between the inner skin and the outer skin; as doing so would allow the heel counter to be compression molded between and together with the inner and outer skins to form a laminate that permanently holds its shape, for increased efficiency of production and more secure attachment of the heel counter. Furthermore, it 

Examiner’s Note
Claims 15-18, 21, and 25 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732